           Case 6:19-cv-00261-ADA Document 2 Filed 04/12/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

STC.UNM,                                          CIVIL ACTION NO. 6:19-CV-261
                Plaintiff,
v.

TAIWAN SEMICONDUCTOR                              JURY TRIAL DEMANDED
MANUFACTURING COMPANY LIMITED
and TSMC NORTH AMERICA, INC.,
           Defendants.

                             PLAINTIFF’S CORPORATE DISCLOSURES

     Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Plaintiff STC.UNM provides the

following disclosures:

     1. Plaintiff STC.UNM is a New Mexico nonprofit research park corporation formed, owned,

and controlled entirely by the Board of Regents of the University of New Mexico. STC.UNM is a

governmental of the State of New Mexico.

Dated:    April 12, 2019                      Respectfully submitted,

                                              By: /s/ Charles L. Ainsworth
                                                  Charles L. Ainsworth (Texas 00783521)
                                                  Robert Christopher Bunt (Texas 00787165)
                                                  (application pending)
                                                  PARKER, BUNT & AINSWORTH, P.C.
                                                  100 East Ferguson, Suite 418
                                                  Tyler, Texas 75702
                                                  Tel: (903) 531-3535
                                                  charley@pbatyler.com
                                                  rcbunt@pbatyler.com




PLAINTIFF’S CORPORATE DISCLOSURES                                                           PAGE 1
          Case 6:19-cv-00261-ADA Document 2 Filed 04/12/19 Page 2 of 2



                                                  Michael W. Shore (Texas 18294915)
                                                  Alfonso G. Chan (Texas 24012408)
                                                  Samuel E. Joyner (Texas 24036865)
                                                  SHORE CHAN DEPUMPO LLP
                                                  901 Main Street, Suite 3300
                                                  Dallas, Texas 75202
                                                  Tel: (214) 593-9110
                                                  Fax: (214) 593-9111
                                                  mshore@shorechan.com
                                                  achan@shorechan.com
                                                  sjoyner@shorechan.com

                                                  Brian D. Melton (Texas 24010620)
                                                  John P. Lahad (Texas 24068095)
                                                  Alejandra C. Salina (Texas 24102452)
                                                  Jeffrey David (Texas 24053171)
                                                  SUSMAN GODFREY LLP
                                                  1000 Louisiana St., Suite 5100
                                                  Houston, Texas 77002
                                                  Tel: (713) 651-9366
                                                  Fax: (713) 654-6666
                                                  bmelton@susmangodfrey.com
                                                  jlahad@susmangodfrey.com
                                                  asalinas@susmangodfrey.com
                                                  jdavid@susmangodfrey.com

                                                  COUNSEL FOR PLAINTIFF STC.UNM



                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 12, 2019, a true and correct copy of the foregoing was served

to any and all counsel of record via CM/ECF.

                                               /s/ Charles Ainsworth
                                               CHARLES AINSWORTH




PLAINTIFF’S CORPORATE DISCLOSURES                                                           PAGE 2
